Exhibit 10.2(f)

FIRST HORIZON NATIONAL CORPORATION
2003 EQUITY COMPENSATION PLAN
 
(As Amended and Restated January 16, 2007)
 
SECTION 1 -   Purpose
 
This plan shall be known as the “First Horizon National Corporation 2003 Equity
Compensation Plan” (the “Plan”). The purpose of the Plan is to promote the
interests of First Horizon National Corporation, a Tennessee corporation (the
“Company”), and its shareholders by (i) attracting and retaining officers,
employees, and non-employee directors of the Company and its Subsidiaries, (ii)
motivating such individuals by means of performance-related incentives to
achieve long-range performance goals, (iii) enabling such individuals to
participate in the long-term growth and financial success of the Company, (iv)
encouraging ownership of stock in the Company by such individuals, and (v)
linking compensation to the long-term interests of shareholders. With respect to
any awards granted under the Plan that are intended to comply with the
requirements of “performance-based compensation” under Section 162(m) of the
Code (as defined below), the Plan shall be interpreted in a manner consistent
with such requirements.
 
SECTION 2 -   Definitions
 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit or Performance Award granted under the Plan, whether
singly or in combination, to a Participant pursuant to such terms, conditions,
restrictions and/or limitations, if any, as may be established from time to
time.
 
“Award Agreement” shall mean any written or electronic agreement, contract,
notice or other instrument or document evidencing any Award, which may, but need
not, be executed or acknowledged by a Participant.
 
“Board” shall mean the Board of Directors of the Company.
 
“Cause” shall mean (i) a Participant’s conviction of, or plea of guilty or nolo
contendere (or similar plea) to, (A) a misdemeanor charge involving fraud, false
statements or misleading omissions, wrongful taking, embezzlement, bribery,
forgery, counterfeiting or extortion, (B) a felony charge or (C) an equivalent
charge to those in clauses (A) and (B) in jurisdictions which do not use those
designations; (ii) the engaging by a Participant in any conduct which
constitutes an employment disqualification under applicable law (including
statutory disqualification as defined under the Exchange Act); (iii) a
Participant’s failure to perform his or her duties to the Company or its
Subsidiaries; (iv) a Participant’s violation of any securities or commodities
laws, any rules or regulations issued pursuant to such laws, or the rules and
regulations of any securities or commodities exchange or association of which
the Company or any of its Subsidiaries or affiliates is a member; (v) a
Participant’s violation of any policy of the Company or its Subsidiaries
concerning hedging or confidential or proprietary information, or a
Participant’s material violation of any other policy of the Company or its
Subsidiaries as in effect from time to time; (vi) the engaging by a Participant
in any act or making any statement which impairs, impugns, denigrates,
disparages or negatively reflects upon the name, reputation or business
interests of the Company or its Subsidiaries; or (vii) the engaging by the
Participant in any conduct detrimental to the Company or its Subsidiaries. The
determination as to whether Cause has occurred shall be made by the Committee in
its sole discretion. The Committee shall also have the authority in its sole
discretion to waive the consequences under the Plan or any Award Agreement of
the existence or occurrence of any of the events, acts or omissions constituting
Cause.
 
“Change in Control” shall mean, unless otherwise defined in the applicable Award
Agreement, the occurrence of any one of (and shall be deemed to have occurred on
the date of the earliest to occur of) the following events:
 

(i)  
individuals who, on January 21, 1997, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to January 21, 1997,
whose election or nomination for election was approved by a vote of at least
three-fourths (3/4) of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual elected or nominated as a director of the Company initially as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

 

(ii)  
any “Person” (for purposes of this definition only, as defined under Section
3(a)(9) of the Exchange Act as used in Section 13(d) or Section 14(d) of the
Exchange Act) is or becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control by virtue of
any of the following acquisitions: (A) by the Company or any Subsidiary, (B) by
an employee stock ownership or employee benefit plan or trust sponsored or
maintained by the Company or any Subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) pursuant
to a Non-Qualifying Transaction (as defined in paragraph (iii) hereof);

 

(iii)  
the shareholders of the Company approve a merger, consolidation, share exchange
or similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s shareholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (x) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to the consummation of such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no Person (other than any employee benefit plan
sponsored or maintained by the Surviving Corporation or the Parent Corporation),
is or becomes the beneficial owner, directly or indirectly, of 20% or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and (C) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or

 

(iv)  
the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or a sale of all or substantially all of the
Company’s assets.

 
Computations required by paragraph (iii) shall be made on and as of the date of
shareholder approval and shall be based on reasonable assumptions that will
result in the lowest percentage obtainable. Notwithstanding the foregoing, a
Change in Control of the Company shall not be deemed to have occurred solely
because any Person acquires beneficial ownership of more than twenty percent
(20%) of the Company Voting Securities as a result of the acquisition of Company
Voting Securities by the Company which reduces the number of Company Voting
Securities outstanding; provided, that if after such acquisition by the Company
such Person becomes the beneficial owner of additional Company Voting Securities
that increases the percentage of outstanding Company Voting Securities
beneficially owned by such Person, a Change in Control of the Company shall then
occur.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Committee” shall mean a committee of the Board composed solely of not less than
two Non-Employee Directors, all of whom shall (i) satisfy the requirements of
Rule 16b-3(b)(3) of the Exchange Act, (ii) be “outside directors” within the
meaning of Section 162(m) and (iii) otherwise meet any “independence”
requirements promulgated by any stock exchange on which the shares are listed.
The members of the Committee shall be appointed by and serve at the pleasure of
the Board.
 
“Company” shall mean First Horizon National Corporation, a Tennessee
corporation, and its successors and assigns.
 
“Compensation Plans” shall mean any compensation plan such as an incentive,
stock option, restricted stock, pension restoration or deferred compensation
plan or any employee benefit plan such as a thrift, pension, profit sharing,
medical, disability, acci-dent, life insurance plan or a relocation plan or
policy or any other plan, program or policy of the Company intended to benefit
employees, including, without limitation, any Compensation Plans established
after the date hereof.
 
“Covered Officer” shall mean at any date (i) any individual who, with respect to
the previous taxable year of the Company, was a “covered employee” of the
Company within the meaning of Section 162(m); provided, however, that the term
“Covered Officer” shall not include any such individual who is designated by the
Committee, in its discretion, at the time of any Award or at any subsequent
time, as reasonably expected not to be such a “covered employee” with respect to
the current taxable year of the Company, and (ii) any individual who is
designated by the Committee, in its discretion, at the time of any Award or at
any subsequent time, as reasonably expected to be such a “covered employee” with
respect to the current taxable year of the Company or with respect to the
taxable year of the Company in which any applicable Award will be paid.
 
“Disability” shall mean, unless otherwise defined in the applicable Award
Agreement, a disability that would qualify as a total and permanent disability
under the long-term disability plan then in effect at the Employer employing the
Participant at the onset of such total and permanent disability.
 
“Employee” shall mean an employee of any Employer.
 
“Employer” shall mean the Company or any Subsidiary.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
 
“Fair Market Value” with respect to the Shares, shall mean, as of any date, (i)
the mean between the high and low sales prices at which Shares were sold on the
New York Stock Exchange, or, if the shares are not listed on the New York Stock
Exchange, on any other such exchange on which the Shares are traded, on such
date, or, in the absence of reported sales on such date, the mean between the
high and low sales prices on the immediately preceding date on which sales were
reported, or (ii) in the event there is no public market for the Shares on such
date, the fair market value as determined in good faith by the Committee in its
sole discretion.
 
“Good Reason” shall mean, following notice given by the Participant to the
Company:
 

(i)  
an adverse change in the Participant’s status, title or position with the
Company as in effect immediately prior to the Change in Control, including,
without limitation, any adverse change in the Participant’s status, title or
position as a result of a diminution in the Participant’s duties or
responsibilities, or the assignment to the Participant of any duties or
responsibilities which are inconsistent with such status, title, or position as
in effect immediately prior to the Change in Control, or any removal of the
Participant from, or any failure to reappoint or reelect the Participant to,
such position (except in connection with the termination of the Participant’s
employment for Cause, Disability or Retirement or as a result of the
Participant’s death and except by the Participant other than for Good Reason);




(ii)  
a reduction by the Company in the Participant’s base salary or annual target
bonus opportunity (including any adverse change in the formula for such annual
bonus target) as in effect immediately prior to the Change in Control or as the
same may be increased from time to time thereafter;




(iii)  
the failure by the Company to provide the Participant with Compensation Plans
that provide the Participant with substantially equivalent benefits in the
aggregate to the Compensation Plans as in effect immediately prior to the Change
in Control (at substantially equivalent cost with respect to welfare benefit
plans); and




(iv)  
the Company’s requiring the Participant to be based at an office that is greater
than 25 miles from where the Participant’s office is located immediately prior
to the Change in Control;



provided, however, (a) that an isolated and inadvertent action taken in good
faith and which is remedied by the Company within ten (10) days after receipt of
notice thereof given by the Participant shall not constitute Good Reason, and
(b) no action shall constitute a Good Reason if the Participant has acknowledged
to the Company in writing that a Good Reason will not arise from that action.
 
“Non-Employee Director” shall mean a member of the Board who is not an Employee.
 
“Option” shall mean an option to purchase Shares from the Company that is
granted under Section 6 or 9 of the Plan and is not intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
 
“Option Price” shall mean the purchase price payable to purchase one Share upon
the exercise of an Option.
 
“Participant” shall mean any Employee, Non-Employee Director or Regional Board
Member who receives an Award under the Plan.
 
“Performance Award” shall mean any right granted under Section 8 of the Plan.
 
“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, limited liability company, trust, unincorporated
organization, government or political subdivision thereof or other entity.
 
“Plan” shall mean this First Horizon National Corporation 2003 Equity
Compensation Plan.
 
“Qualifying Termination” shall mean a termination of the employment of a
Participant with the Company resulting from any of the following:
 

(i)  
a termination of the employment or engagement of a Participant by the Company
and its Subsidiaries within thirty-six (36) months following a Change in
Control, other than a termination for Cause, Disability or Retirement or as a
result of the Participant’s death; or




(ii)  
a termination of employment by a Participant for Good Reason within thirty-six
(36) months following a Change in Control.

 
“Regional Board Member” shall mean any First Tennessee Bank National Association
regional board member and any member of the board of directors of any bank
subsidiary of the Company, other than First Tennessee Bank National Association,
in each case excluding any Employee.
 
“Restricted Stock” shall mean any Share granted under Section 7 or 9 of the
Plan.
 
“Restricted Stock Unit” shall mean any unit granted under Section 7 or 9 of the
Plan.
 
“Retirement” shall mean, unless otherwise defined in the applicable Award
Agreement, the Termination of Employment of a Participant after the Participant
has fulfilled all age and service requirements for retirement under the terms of
the First Horizon National Corporation Pension Plan, as amended from time to
time.
 
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
 
“Section 16” shall mean Section 16 of the Exchange Act and the rules promulgated
thereunder and any successor provision thereto as in effect from time to time.
 
“Section 162(m)” shall mean Section 162(m) of the Code and the rules promulgated
thereunder or any successor provision thereto as in effect from time to time.
 
“Shares” shall mean shares of the common stock, $0.625 par value, as adjusted
from time to time for stock splits or reverse stock splits, of the Company.
 
“Stock Appreciation Right or SAR” shall mean a right granted under Section 6 or
9 of the Plan that entitles the holder to receive, with respect to each Share
encompassed by the exercise of such SAR, the amount determined by the Committee,
or in the case of an Award granted under Section 9 hereof, by the Board, and
specified in an Award Agreement. In the absence of such a determination, the
holder shall be entitled to receive, with respect to each Share encompassed by
the exercise of such SAR, the excess of the Fair Market Value on the date of
exercise over the Fair Market Value on the date of grant.
 
“Subsidiary” shall mean any Person of which a majority of its voting power or
its equity securities or equity interest is owned directly or indirectly by the
Company.
 
“Substitute Awards” shall mean Awards granted solely in assumption of, or in
substitution for, outstanding awards previously granted by a Person acquired by
the Company or with which the Company or one of its Subsidiaries combines.
 
“Termination of Employment” shall mean the termination of the employee-employer
relationship between a Participant and the Employer for any reason, with or
without Cause, including, but not by way of limitation, a termination by
resignation, discharge, death, Disability, Workforce Reduction or Retirement,
but excluding (i) terminations where there is a simultaneous reemployment or
continuing employment of the Participant by another Employer; (ii) at the
discretion of the Committee, terminations which result in a temporary severance
of the employee-employer relationship; and (iii) at the discretion of the
Committee, terminations which are followed by the simultaneous establishment of
a consulting relationship by an Employer with the Participant. The Committee, in
its absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a Termination of Employment resulted from a discharge
for Cause, and all questions of whether particular leaves of absence constitute
Terminations of Employment. However, notwithstanding any provision of this Plan,
an Employer has an absolute and unrestricted right to terminate an Employee’s
employment at any time for any reason whatsoever, with or without Cause.
 
“Workforce Reduction” shall mean any termination of the employee-employer
relationship between a Participant and the Employer as a result of the
discontinuation by the Company of a business or line of business or a
realignment of the Company, or a part thereof, or any other similar type of
event, provided that the Committee or the Board has designated such
discontinuation, realignment or other event as a “Workforce Reduction” for
purposes of this Plan.
 
SECTION 3 -   Administration
 

(A)  
Authority of Committee. Except as provided by Section 9 hereof, the Plan shall
be administered by the Committee, it being understood that the Board retains the
right to make Awards under the Plan. Subject to the terms of the Plan and
applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority in its discretion to: (i) designate Participants; (ii) determine the
type or types of Awards to be granted to a Participant; (iii) determine the
number of Shares to be covered by, or with respect to which payments, rights, or
other matters are to be calculated in connection with, Awards; (iv) determine
the timing, terms, and conditions of any Award; (v) accelerate the time at which
all or any part of an Award may be settled or exercised; (vi) determine whether,
to what extent, and under what circumstances Awards may be settled or exercised
in cash, Shares, other securities, other Awards or other property, or canceled,
forfeited, or suspended, and the method or methods by which Awards may be
settled, exercised, canceled, forfeited, or suspended; (vii) determine whether,
to what extent, and under what circumstances cash, Shares, other securities,
other Awards, other property, and other amounts payable with respect to an Award
shall be deferred either automatically or at the election of the holder thereof
or of the Committee; (viii) interpret and administer the Plan and any instrument
or agreement relating to, or Award made under, the Plan; (ix) amend or modify
the terms of any Award after grant; (x) establish, amend, suspend, or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and (xi) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan subject to the exclusive authority of the Board under
Section 13 hereunder to amend, suspend or terminate the Plan.

 

(B)  
Committee Discretion Binding. Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including any Employer, any Participant, any holder or
beneficiary of any Award, any Employee, any Non-Employee Director and any
Regional Board Member.

 

(C)  
Action by the Committee. Except as otherwise provided by the Board, the
provisions of this Section 3(C) shall apply to the Committee. The Committee
shall select one of its members as its chairperson and shall hold its meetings
at such times and places and in such manner as it may determine. A majority of
its members shall constitute a quorum. Any decision or determination reduced to
writing and signed by all of the members of the Committee shall be fully
effective as if it had been made by a majority vote at a meeting duly called and
held. The Committee may appoint a secretary and may make such rules and
regulations for the conduct of its business, as it shall deem advisable.

 

(D)  
Delegation. Subject to the terms of the Plan, the Board or the Committee may, to
the extent permitted by law, delegate to (i) a subcommittee of the Committee,
(ii) one or more officers or managers of an Employer or (iii) a committee of
such officers or managers, the authority, subject to such terms and limitations
as the Board or the Committee shall determine, to grant Awards to, or to cancel,
modify or waive rights with respect to or to alter, discontinue, suspend, or
terminate Awards held by, Participants who are not officers or directors of the
Company for purposes of Section 16 or who are otherwise not subject to Section
16, and who are not Covered Officers.

 

(E)  
Indemnification. No member of the Board or the Committee or any Employee (each
such person a “Covered Person”) shall have any liability to any person
(including any grantee) for any action taken or omitted to be taken or any
determination made in good faith with respect to the Plan or any Award. Each
Covered Person shall be indemnified and held harmless by the Company against and
from any loss, cost, liability, or expense (including attorneys’ fees) that may
be imposed upon or incurred by such Covered Person in connection with or
resulting from any action, suit or proceeding to which such Covered Person may
be a party or in which such Covered Person may be involved by reason of any
action taken or omitted to be taken under the Plan or any Award Agreement and
against and from any and all amounts paid by such Covered Person, with the
Company’s approval, in settlement thereof, or paid by such Covered Person in
satisfaction of any judgment in any such action, suit or proceeding against such
Covered Person, provided that the Company shall have the right, at its own
expense, to assume and defend any such action, suit or proceeding and, once the
Company gives notice of its intent to assume the defense, the Company shall have
sole control over such defense with counsel of the Company’s choice. The
foregoing right of indemnification shall not be available to a Covered Person to
the extent that a court of competent jurisdiction in a final judgment or other
final adjudication, in either case, not subject to further appeal, determines
that the acts or omissions of such Covered Person giving rise to the
indemnification claim resulted from such Covered Person’s bad faith, fraud or
willful misconduct. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which Covered Persons may be
entitled under the Company’s Restated Charter or Bylaws, as a matter of law, or
otherwise, or any other power that the Company may have to indemnify such
persons or hold them harmless.

 
SECTION 4 -   Shares Available for Awards
 

(A)  
Shares Available. Subject to the provisions of Section 4(B) hereof, the stock to
be subject to Awards under the Plan shall be Shares and the maximum number of
Shares which may be issued with respect to Awards shall be 8,500,000, of which
no more than 4,800,000 shall be issued with respect to Awards other than
Options. If, after the effective date of the Plan, any Shares covered by an
Award granted under this Plan, or to which such an Award relates, are forfeited,
or if such an Award is settled for cash or otherwise terminates, expires
unexercised, or is canceled without the delivery of Shares, then the Shares
covered by such Award, or to which such Award relates, or the number of Shares
otherwise counted against the aggregate number of Shares which may be issued
with respect to Awards, to the extent of any such settlement, forfeiture,
termination, expiration, or cancellation, shall again become Shares which may be
issued with respect to Awards. In the event that any Option or other Award
granted hereunder is exercised through the delivery of Shares by the Participant
or in the event that withholding tax liabilities arising from such Award are
satisfied by the withholding of Shares by the Company from the total number of
Shares that otherwise would have been delivered to the Participant, the number
of Shares which may be issued with respect to Awards shall be increased by the
number of Shares so surrendered or withheld. Notwithstanding the foregoing and
subject to adjustment as provided in Section 4(B) hereof, the number of Shares
with respect to which Options and SARs may be granted to any one Participant in
any one calendar year shall be no more than 500,000 Shares.

 

(B)  
Adjustments. The number of Shares covered by each outstanding Award, the number
of Shares available for Awards, the number of Shares that may be subject to
Awards to any one Participant, and the price per Share covered by each such
outstanding Award shall be proportionately adjusted for any increase or decrease
in the number of issued Shares resulting from a stock split, reverse stock
split, stock dividend, recapitalization, combination or reclassification of the
Shares, and may be proportionately adjusted, as determined in the sole
discretion of the Board, for any other increase or decrease in the number of
issued Shares effected without receipt of consideration by the Company or to
reflect any distributions to holders of Shares other than regular cash
dividends. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares subject to an Award. After any
adjustment made pursuant to this paragraph, the number of Shares subject to each
outstanding Award shall be rounded to the nearest whole number.

 

(C)  
Substitute Awards. Any Shares issued by the Company as Substitute Awards shall
not reduce the Shares available for Awards under the Plan.

 

(D)  
Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to an
Award may consist, in whole or in part, of authorized and unissued Shares or of
issued Shares which have been reacquired by the Company.

 
SECTION 5 -   Eligibility
 
Any Employee (including any officer or employee-director of an Employer),
Non-Employee Director or Regional Board Member shall be eligible to be
designated a Participant; provided, however, that Non-Employee Directors shall
only be eligible to receive Awards granted pursuant to Section 9 hereof.
 
SECTION 6 -   Stock Options and Stock Appreciation Rights
 

(A)  
Grant. Except as provided by Sections 3 and 9 hereof, the Committee shall have
sole and complete authority to determine the Participants to whom Options and
SARs shall be granted, the number of Shares subject to each Award, the exercise
price and the conditions and limitations applicable to the exercise of Options
and SARs. A person who has been granted an Option or SAR under this Plan may be
granted additional Options or SARs under the Plan if the Committee shall so
determine.

 

(B)  
Option Price. The Committee, in its sole discretion, shall establish the Option
Price at the time each Option is granted. Except in the case of Substitute
Awards, the Option Price of an Option may not be less than 100% of the Fair
Market Value of the Shares with respect to which the Option is granted on the
date of grant of such Option. Notwithstanding the prior sentence, the Option
Price of an Option may be less than 100% of the Fair Market Value of the Shares
with respect to which the Option is granted on the date of grant of such Option
if (i) the grantee of the Option has entered into an agreement with the Company
pursuant to which the grant of the Option is in lieu of the payment of
compensation and (ii) the amount of such compensation when added to the Option
Price of the Option equals at least 100% of the Fair Market Value of the Shares
with respect to which the Option is granted on the date of grant of such Option.
Notwithstanding the foregoing and except as provided by Sections 4(B) and 13(C)
hereof, the Committee shall not have the power to (i) amend the terms of
previously granted Options to reduce the Option Price of such Options, or (ii)
cancel such Options and grant substitute Options with a lower Option Price than
the cancelled Options, without shareholder approval.

 

(C)  
Term. Subject to the Committee’s authority under Section 3(A) hereof, each
Option and SAR and all rights and obligations thereunder shall expire on the
date determined by the Committee and specified in the Award Agreement. The
Committee shall be under no duty to provide terms of like duration for Options
or SARs granted under the Plan. Notwithstanding the foregoing, no Option shall
be exercisable after the expiration of ten (10) years from the date such Option
was granted.

 

(D)  
Transfer Restrictions. Except as otherwise provided in this Section 6(D), no
Option shall be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered, hedged or disposed of, in any manner, whether voluntarily or
involuntarily, including by operation of law (other than by will or the laws of
descent and distribution). The Committee may in its discretion permit the
transfer of an Option by a Participant to or for the benefit of the
Participant’s Immediate Family (including, without limitation, to a trust for
the benefit of the Participant’s Immediate Family or to a partnership or limited
liability company for one or more members of the Participant’s Immediate
Family), subject to such limits as the Committee may establish, and the
transferee shall remain subject to all the terms and conditions applicable to
the Option prior to such transfer. The foregoing right to transfer the Option
shall apply to the right to consent to amendments to any Award Agreement
evidencing such Option and, in the discretion of the Committee, shall also apply
to the right to transfer ancillary rights associated with the Option. For
purposes of this paragraph, the term “Immediate Family” shall mean the
Participant’s spouse, parents, children, stepchildren, adopted relations,
sisters, brothers, grandchildren and step-grandchildren.

 

(E)  
Exercise.

 

(i)  
Each Option and SAR shall be exercisable at such times and subject to such terms
and conditions as the Committee may, in its sole discretion, specify in the
applicable Award Agreement or thereafter. The Committee shall have full and
complete authority to determine whether an Option or SAR will be exercisable in
full at any time or from time to time during the term of the Option or SAR, or
to provide for the exercise thereof in such installments, upon the occurrence of
such events and at such times during the term of the Option or SAR as the
Committee may determine.

 

(ii)  
The Committee may impose such conditions with respect to the exercise of
Options, including without limitation, any relating to the application of
federal, state or foreign securities laws or the Code, as it may deem necessary
or advisable. The exercise of any Option granted hereunder shall be effective
only at such time as the sale of Shares pursuant to such exercise will not
violate any state or federal securities or other laws, as determined by the
Committee in its sole discretion.

 

(iii)  
An Option or SAR may be exercised in whole or in part at any time, with respect
to whole Shares only, within the period permitted thereunder for the exercise
thereof, and shall be exercised by written notice of intent to exercise the
Option or SAR, delivered to the Company at its principal office, and payment in
full to the Company at said office of the amount of the Option Price for the
number of Shares with respect to which the Option is then being exercised.

 

(iv)  
Payment of the Option Price shall be made in cash or cash equivalents, or, at
the discretion of the Committee, (i) by tendering, either by way of actual
delivery of Shares or attestation, whole Shares that have been owned by the
Option holder for not less than six (6) months, if acquired directly from the
Company, or that have been owned for any period of time, if acquired on the open
market, prior to the date of exercise, valued at the Fair Market Value of such
Shares on the date of exercise, together with any applicable withholding taxes,
(ii) by a combination of such cash (or cash equivalents) and such Shares or
(iii) by such other method of exercise as may be permitted from time to time by
the Committee; provided, however, that the optionee shall not be entitled to
tender Shares pursuant to successive, substantially simultaneous exercises of an
Option or any other stock option of the Company. Subject to applicable
securities laws and at the discretion of the Committee, an Option may also be
exercised by delivering a notice of exercise of the Option and simultaneously
selling the Shares thereby acquired, pursuant to a brokerage or similar
agreement or program approved in advance by the Committee. Until the optionee
has been issued the Shares subject to such exercise, he or she shall possess no
rights as a shareholder with respect to such Shares and shall not be entitled to
any dividend or distribution the record date of which is prior to the date of
issuance of such Shares. At the Committee's discretion, the amount payable as a
result of the exercise of an SAR may be settled in cash, Shares, or a
combination of cash and Shares. A fractional Share shall not be deliverable upon
the exercise of a SAR but a cash payment will be made in lieu thereof.

 

(v)  
Notwithstanding anything in this Plan to the contrary, a Participant shall be
required to pay to the Company an amount equal to the spread realized in
connection with the Participant’s exercise of an Option within six months prior
to such Participant’s termination of employment by resignation in the event that
such Participant, within six months following such Participant’s termination of
employment by resignation, engages directly or indirectly in any activity
determined by the Committee, in its sole discretion, to be competitive with any
activity of the Company or any of its Subsidiaries. This subsection (v) shall be
void and of no legal effect upon a Change in Control.

 
SECTION 7 -   Restricted Stock and Restricted Stock Units
 

(A)  
Grant.

 

(i)  
Except as provided by Sections 3 and 9 hereof, the Committee shall have sole and
complete authority to determine the Participants to whom Restricted Stock and
Restricted Stock Units shall be granted, the number of shares of Restricted
Stock and/or the number of Restricted Stock Units to be granted to each
Participant, the duration of the period during which, and the conditions under
which, the Restricted Stock and Restricted Stock Units may be forfeited to the
Company, and the other terms and conditions of such Awards. The Restricted Stock
and Restricted Stock Unit Awards shall be evidenced by Award Agreements in such
form as the Committee shall from time to time approve, which agreements shall
comply with and be subject to the terms and conditions provided hereunder and
any additional terms and conditions established by the Committee that are
consistent with the terms of the Plan.

 

(ii)  
Each Restricted Stock or Restricted Stock Unit Award made under the Plan shall
be for such number of Shares as shall be determined by the Committee and set
forth in the agreement containing the terms of such Restricted Stock or
Restricted Stock Unit Award. Such agreement shall set forth a period of time
during which the grantee must remain in the continuous employment of one or more
Employers in order for the forfeiture and transfer restrictions to lapse. If the
Committee so determines, the restrictions may lapse during such restricted
period in installments with respect to specified portions of the Shares covered
by the Restricted Stock or Restricted Stock Unit Award. The agreement may also,
in the discretion of the Committee, set forth performance or other conditions
that, if satisfied, will result in the lapsing of any applicable forfeiture and
transfer restrictions. The Committee may, at its discretion, waive all or any
part of the restrictions applicable to any or all outstanding Restricted Stock
and Restricted Stock Unit Awards.

 

(B)  
Delivery of Shares and Transfer Restrictions. The Company may implement the
grant of a Restricted Stock Award by (i) book-entry issuance of Shares to the
Participant in an account maintained by the Company at its transfer agent or
(ii) delivery of certificates for Shares to the Participant who must execute
appropriate stock powers in blank and return the certificates and stock powers
to the Company. Such certificates and stock powers shall be held by the Company
or any custodian appointed by the Company for the account of the grantee subject
to the terms and conditions of the Plan, and the certificate shall bear such a
legend setting forth the restrictions imposed thereon as the Committee, in its
discretion, may determine. Unless otherwise determined by the Committee, the
grantee shall have all rights of a shareholder with respect to the shares of
Restricted Stock, including the right to receive dividends and the right to vote
such Shares, subject to the following restrictions: (i) in the case of
certificated Shares, the grantee shall not be entitled to delivery of the stock
certificate until the expiration of the restricted period and the fulfillment of
any other restrictive conditions set forth in the Award Agreement with respect
to such Shares; (ii) none of the Shares may be sold, assigned, transferred,
pledged, hypothecated or otherwise encumbered, hedged or disposed of, in any
manner, whether voluntarily or involuntarily, including by operation of law
(other than by will or the laws of descent and distribution) until the
expiration of the restricted period and the fulfillment of any other restrictive
conditions set forth in the Award Agreement with respect to such Shares; and
(iii) except as otherwise determined by the Committee, all of the Shares shall
be forfeited and all rights of the grantee to such Shares shall terminate,
without further obligation on the part of the Company, unless the grantee
remains in the continuous employment of one or more Employers for the entire
restricted period in relation to which such Shares were granted and unless any
other restrictive conditions relating to the Restricted Stock Award are met. Any
Shares, any other securities of the Company and any other property (except for
cash dividends) distributed with respect to the Shares subject to Restricted
Stock Awards shall be subject to the same restrictions, terms and conditions as
such Restricted Stock.

 

(C)  
Termination of Restrictions. At the end of the restricted period and provided
that any other restrictive conditions of the Restricted Stock Award are met, or
at such earlier time as otherwise determined by the Committee, all restrictions
set forth in the Award Agreement relating to the Restricted Stock Award or in
the Plan shall lapse as to the restricted Shares subject thereto, and, if
certificated, a stock certificate for the appropriate number of Shares, free of
the restrictions and restricted stock legend imposed thereon by the Committee as
described in the second sentence of Subsection (B) of this Section 7, shall be
delivered to the Participant or the Participant’s beneficiary or estate, as the
case may be.

 

(D)  
Payment of Restricted Stock Units. Each Restricted Stock Unit shall have a value
equal to the Fair Market Value of a Share. Restricted Stock Units shall be paid
in cash, Shares, other securities or other property, as determined in the sole
discretion of the Committee, upon the lapse of the restrictions applicable
thereto, or otherwise in accordance with the applicable Award Agreement. The
Committee may, in its sole and absolute discretion, credit Participants with
dividend equivalents on any Restricted Stock Units credited to the Participant’s
account at the time of any payment of dividends to shareholders on Shares. The
amount of any such dividend equivalents shall equal the amount that would have
been payable to the Participant as a shareholder in respect of a number of
Shares equal to the number of Restricted Stock Units then credited to him. Any
such dividend equivalents shall be credited to the Participant’s account as of
the date on which such dividend would have been payable and shall be converted
into additional Restricted Stock Units based upon the Fair Market Value of a
Share on the date of such crediting. Restricted Stock Units may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered, hedged or
disposed of, in any manner, whether voluntarily or involuntarily, including by
operation of law (other than by will or the laws of descent and distribution)
until the expiration of the applicable restricted period and the fulfillment of
any other restrictive conditions relating to the Restricted Stock Unit Award.
Except as otherwise determined by the Committee, all Restricted Stock Units and
all rights of the grantee to such Restricted Stock Units shall terminate,
without further obligation on the part of the Company, unless the grantee
remains in continuous employment of one or more Employers for the entire
restricted period in relation to which such Restricted Stock Units were granted
and unless any other restrictive conditions relating to the Restricted Stock
Unit Award are met.

 
SECTION 8 -   Performance Awards
 

(A)  
Grant. The Committee shall have sole and complete authority to determine the
Participants who shall receive a Performance Award, which shall consist of a
right that is (i) denominated in cash and/or Shares, (ii) valued, as determined
by the Committee, in accordance with the achievement of such performance goals
during such performance periods as the Committee shall establish, and (iii)
payable at such time and in such form as the Committee shall determine. The
Committee may, in its sole and absolute discretion, designate whether any
Performance Award being granted to any Participant is intended to be
“performance-based compensation” as that term is used in Section 162(m). Any
Performance Awards designated by the Committee as “performance-based
compensation” shall be subject to the terms and provisions of Section 10 hereof.

 

(B)  
Terms and Conditions. Subject to the terms of the Plan, the Committee shall
determine the performance goals to be achieved during any performance period,
the length of any performance period, the amount of any Performance Award and
the amount and kind of any payment or transfer to be made pursuant to any
Performance Award, and may change specific provisions of the Performance Award,
provided, however, that such change may not adversely affect existing
Performance Awards made within a performance period commencing prior to
implementation of the change.

 

(C)  
Payment of Performance Awards. Performance Awards may be paid in a lump sum or
in installments following the close of the performance period or, in accordance
with the procedures established by the Committee, on a deferred basis. If a
Participant ceases to be employed by any Employer during a performance period
because of death, Disability, Retirement or other circumstance in which the
Committee in its discretion finds that a waiver would be appropriate, that
Participant, as determined by the Committee, may be entitled to a payment of a
Performance Award, or a portion thereof, at the end of the performance period;
provided, however, that the Committee may provide for an earlier payment in
settlement of such Performance Award in such amount and under such terms and
conditions as the Committee deems appropriate or desirable. Unless otherwise
determined by the Committee, Termination of Employment prior to the end of any
performance period will result in the forfeiture of the Performance Award, and
no payments will be made. A Participant’s rights to any Performance Award may
not be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered, hedged or disposed of in any manner, whether voluntarily or
involuntarily, including by operation of law (other than by will or the laws of
descent and distribution).

 
SECTION 9 -   Non-Employee Director Awards
 
The Board may provide that all or a portion of a Non-Employee Director’s annual
retainer and/or meeting fees, or other forms of compensation, be payable (either
automatically or at the election of a Non-Employee Director) in the form of
Options, SARs, Restricted Stock or Restricted Stock Units. The Board shall
determine the terms and conditions of any such Awards, including the terms and
conditions which shall apply upon a termination of the Non-Employee Director’s
service as a member of the Board, and shall have full power and authority in its
discretion to administer such Awards, subject to the terms of the Plan and
applicable law.
 
SECTION 10 -   Provisions Applicable to Covered Officers and Performance-Based
Awards
 
Notwithstanding anything in the Plan to the contrary, unless the Committee
determines otherwise, all performance-based Restricted Stock Awards, Restricted
Stock Unit Awards or Performance Awards shall be subject to the terms and
provisions of this Section 10.
 

(A)  
Restricted Stock Awards, Restricted Stock Unit Awards and Performance Awards to
Covered Officers shall vest or become exercisable upon the attainment of
performance targets related to one or more performance goals selected by the
Committee from among the goals specified below. For the purposes of this Section
10, performance goals shall be limited to one or a combination of the following
Employer, operating unit, division, line of business, department, team or
business unit financial performance measures: stock price; dividends; total
shareholder return; earnings per share; price/earnings ratio; market
capitalization; book value; revenues; expenses; loans; deposits; non-interest
income; net interest income; fee income; operating income before or after taxes;
net income before or after taxes; net income before securities transactions; net
or operating income excluding non-recurring charges; return on assets; return on
equity; return on capital; cash flow; credit quality; service quality; market
share; customer retention; efficiency ratio; strategic business objectives,
consisting of one or more objectives based on meeting specified cost targets,
business expansion goals and goals relating to acquisitions or divestitures;
and, except in the case of a Covered Officer, any other performance criteria
established by the Committee. Each goal may be expressed on an absolute and/or
relative basis, may be based on or otherwise employ comparisons based on
internal targets, the past performance of the Company (consolidated or
unconsolidated) and/or the past or current performance of other companies, the
performance of other companies over one or more years or an index of the
performance of other companies, markets or economic metrics over one or more
years, and in the case of earnings-based measures, may use or employ comparisons
relating to capital, shareholders’ equity and/or Shares outstanding, or to
assets or net assets.

 

(B)  
The maximum annual number of Shares in respect of which all performance-based
Restricted Stock Awards, Restricted Stock Unit Awards and Performance Awards may
be granted to a Participant under the Plan is 100,000 and the maximum annual
amount of any Awards settled in cash to a Participant under the Plan is
$4,000,000.

 

(C)  
To the extent necessary to comply with Section 162(m), with respect to
performance-based Restricted Stock Awards, Restricted Stock Unit Awards and
Performance Awards, no later than 90 days following the commencement of each
performance period (or such other time as may be required or permitted by
Section 162(m)), the Committee shall, in writing, (1) select the performance
goal or goals applicable to the performance period, (2) establish the various
targets and bonus amounts which may be earned for such performance period, and
(3) specify the relationship between performance goals and targets and the
amounts to be earned by each Covered Officer for such performance period.
Following the completion of each performance period, the Committee shall certify
in writing whether the applicable performance targets have been achieved and the
amounts, if any, payable to Covered Officers for such performance period. In
determining the amount earned by a Covered Officer for a given performance
period, subject to any applicable Award Agreement, the Committee shall have the
right to reduce (but not increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant to the assessment of individual or corporate performance for the
performance period.

 
SECTION 11 -   Termination of Employment
 
The Committee shall have the full power and authority to determine the terms and
conditions that shall apply to any Award upon a Termination of Employment and
shall provide such terms in the Award Agreement. Notwithstanding the foregoing
and subject to the limitation contained in the last sentence of Section 6(c)
hereof, upon the Termination of Employment as a result of a Workforce Reduction
of an Employee who has received an Award of Options, such Options shall expire
on the date specified by the Committee at the time of the Termination of
Employment, not to exceed five (5) years after the date of such Termination of
Employment.
 
SECTION 12 -   Change in Control
 
Upon a Change in Control, all outstanding Awards granted prior to January 16,
2007 shall vest, become immediately exercisable or payable or have all
restrictions lifted, as the case may be. Upon a Qualifying Termination following
a Change in Control, all outstanding Awards granted on and following January 16,
2007 shall vest, become immediately exercisable or payable or have all
restrictions lifted, as the case may be. In addition, an Award Agreement or an
individual agreement between the Participant and the Company may provide for
additional benefits to the Participant upon a Change in Control.
 
SECTION 13 -   Amendment, Suspension and Termination
 

(A)  
Termination, Suspension or Amendment of the Plan. The Board may amend, alter,
modify, suspend, discontinue, or terminate the Plan or any portion thereof at
any time, except that the Board shall not amend the Plan in violation of law. No
such amendment, alteration, modification, suspension, discontinuation or
termination shall materially and adversely affect any right acquired by any
Participant or beneficiary of a Participant under the terms of an Award granted
before the date of such amendment, alteration, modification, suspension,
discontinuation or termination, unless such Participant or beneficiary shall
consent.

 

(B)  
Termination, Suspension or Amendment of Awards. Subject to the restrictions of
Section 6(B) hereof, the Committee may waive any conditions or rights under,
amend any terms of, or modify, alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted, prospectively or retroactively; provided that any
such waiver, amendment, modification, alteration, suspension, discontinuance,
cancellation or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder, or beneficiary; provided, however, that it shall
be conclusively presumed that any adjustment for changes in capitalization as
provided in Section 4 hereof does not materially and adversely affect any such
rights.

 

(C)  
Adjustments of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4(B) hereof) affecting the Company, any Subsidiary, or the financial
statements of the Company or any Subsidiary, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee is required to
make such adjustments pursuant to section 4(B) hereof or whenever the Board, in
its sole discretion, determines that such adjustments are appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan; provided that, with respect to
Awards intended to comply with Section 162(m), no such adjustment shall be
authorized to the extent that such authority would be inconsistent with having
either the Plan or any Awards granted hereunder meeting the requirements of
Section 162(m).

 
SECTION 14 -   General Provisions
 

(A)  
Dividend Equivalents. In the sole and complete discretion of the Committee, an
Award (other than an Option) may provide the Participant with dividends or
dividend equivalents, payable in cash, Shares, other securities or other
property on a current or deferred basis. All dividend or dividend equivalents
which are not paid currently may, at the Committee’s discretion, accrue
interest, be reinvested into additional Shares, or in the case of dividends or
dividend equivalents credited in connection with Performance Awards, be credited
as additional Performance Awards and paid to the Participant if and when, and to
the extent that, payment is made pursuant to such Award. The total number of
Shares available for Awards under Section 4 hereof shall not be reduced to
reflect any dividends or dividend equivalents that are reinvested into
additional Shares or credited as Performance Awards.

 

(B)  
No Rights to Awards. No Person shall have any claim to be granted any Award, and
there is no obligation for uniformity of treatment of Employees, Non-Employee
Directors, Regional Board Members or holders or beneficiaries of Awards. The
terms and conditions of Awards need not be the same with respect to each
recipient.

 

(C)  
Share Certificates. All certificates for Shares or other securities of the
Company or any Subsidiary delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Shares or other securities are then listed, and any applicable federal,
state or foreign laws, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

 

(D)  
Withholding. A Participant may be required to pay to an Employer, and each
Employer shall have the right and is hereby authorized to withhold from any
Award, from any payment due or transfer made under any Award or under the Plan
or from any compensation or other amount owing to a Participant, the amount (in
cash, Shares, other securities, other Awards or other property) of any
applicable withholding or other taxes in respect of an Award, its exercise, or
any payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes.

 

(E)  
Award Agreements. Each Award hereunder shall be evidenced by an Award Agreement
that shall specify the terms and conditions of the Award and any rules
applicable thereto. An Award shall be effective only upon delivery to a
Participant, either electronically or by paper means, of an Award Agreement. In
the event of a conflict between the terms of the Plan and any Award Agreement,
the terms of the Plan shall prevail.

 

(F)  
No Limit on Other Compensation Arrangements. Nothing contained in the Plan shall
prevent the Company or any Subsidiary from adopting or continuing in effect
other compensation arrangements, which may, but need not, provide for the grant
of Options, Restricted Stock, Shares and other types of Awards provided for
hereunder.

 

(G)  
No Right to Employment. The grant of an Award shall not be construed as giving a
Participant the right to be retained in the employ of any Employer. Further, an
Employer may at any time dismiss a Participant from employment, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any Award Agreement.

 

(H)  
No Rights as Shareholder. Subject to the provisions of the applicable Award, no
Participant or holder or beneficiary of any Award shall have any rights as a
shareholder with respect to any Shares to be distributed under the Plan until
such Shares are issued to such Participant, holder or beneficiary and shall not
be entitled to any dividend or distribution the record date of which is prior to
the date of such issuance.

 

(I)  
Governing Law. The validity, construction, and effect of the Plan and any rules
and regulations relating to the Plan and any Award Agreement shall be determined
in accordance with the laws of the State of Tennessee without giving effect to
the conflict of law principles thereof.

 

(J)  
Severability. If any provision of the Plan or any Award is, or becomes, or is
deemed to be, invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

 

(K)  
Other Laws. The Committee may refuse to issue or transfer any Shares or other
consideration under an Award if, acting in its sole discretion, it determines
that the issuance or transfer of such Shares or such other consideration might
violate any applicable law or regulation (including applicable non-U.S. laws or
regulations) or entitle the Company to recover the same under Section 16(b) of
the Exchange Act, and any payment tendered to the Company by a Participant,
other holder or beneficiary in connection with the exercise of such Award shall
be promptly refunded to the relevant Participant, holder, or beneficiary.
Without limiting the generality of the foregoing, no Award granted hereunder
shall be construed as an offer to sell securities of the Company, and no such
offer shall be outstanding, unless and until the Committee in its sole
discretion has determined that any such offer, if made, would be in compliance
with all applicable requirements of the U.S. federal or non-U.S. securities laws
and any other laws to which such offer, if made, would be subject.

 

(L)  
No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary and a Participant or any
other Person. To the extent that any Person acquires a right to receive payments
from the Company or any Subsidiary pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Subsidiary.

 

(M)  
No Fractional Shares. No fractional Shares shall be issued or delivered pursuant
to the Plan or any Award, and the Committee shall determine whether cash, other
securities, or other property shall be paid or transferred in lieu of any
fractional Shares or whether such fractional Shares or any rights thereto shall
be canceled, terminated or otherwise eliminated.

 

(N)  
Headings. Headings are given to the Sections and subsections of the Plan solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of the Plan
or any provision thereof.

 

(O)  
Binding Effect. The terms of the Plan shall be binding upon the Company and its
successors and assigns and the Participants and their legal representatives, and
shall bind any successor of the Company (whether direct or indirect, by
purchase, merger, consolidation or otherwise), in the same manner and to the
same extent that the Company would be obligated under this Plan if no succession
had taken place. In the case of any transaction in which a successor would not
by the foregoing provision or by operation of law be bound by this Plan, the
Company shall require such successor expressly and unconditionally to assume and
agree to perform the Company’s obligations hereunder, in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place.

 

(P)  
No Third Party Beneficiaries. Except as expressly provided herein or therein,
neither the Plan nor any Award Agreement shall confer on any person other than
the Company and the grantee of any Award any rights or remedies hereunder or
thereunder. The exculpation and indemnification provisions of Section 3(E) shall
inure to the benefit of a Covered Person’s estate and beneficiaries and
legatees.

 

(Q)  
Additional Transfer Restrictions. No transfer or an Award by a grantee by will
or by laws of descent and distribution shall be effective to bind the Company
unless the Company shall have been furnished with written notice thereof and an
authenticated copy of the will and/or such other evidence as the Committee may
deem necessary to establish the validity of the transfer.

 
SECTION 15 -   Term of the Plan
 

(A)  
Effective Date. The Plan shall be effective as of the date it has been approved
by the Company’s shareholders (the “Effective Date”).

 

(B)  
Expiration Date. No new Awards shall be granted under the Plan after the tenth
(10th) anniversary of the Effective Date. Unless otherwise expressly provided in
the Plan or in an applicable Award Agreement, any Award granted hereunder may,
and the authority of the Board or the Committee to amend, alter, modify, adjust,
suspend, discontinue, or terminate any such Award or to waive any conditions or
rights under any such Award shall, continue after the authority for grant of new
Awards hereunder has been exhausted.

 